Citation Nr: 1034833	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD) prior to June 
13, 2008.

2.  Entitlement to an increased evaluation in excess of 70 
percent for PTSD from June 13, 2008.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1997 the Veteran 
testified before a hearing officer at the RO.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.

By way of history, in a June 2003 decision, the Board granted 
service connection for PTSD.  This matter was returned to the RO, 
which assigned an initial 30 percent evaluation by rating 
decision dated in October 2003.  The Veteran filed a timely 
appeal with respect to that rating.  In December 2008, the Board 
remanded this matter for additional development.  The Board finds 
that the Appeals Management Center (AMC) has complied with the 
December 2008 remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
By rating decision dated May 2010 the AMC awarded a 70 percent 
evaluation for PTSD, effective from June 13, 2008.  As the 70 
percent evaluation is not the maximum benefit allowed by law and 
regulations, the Veteran's claim remains in controversy.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1992). 




FINDINGS OF FACT

1.  For the period prior to June 13, 2008, PTSD was manifested by 
no more than definite social and industrial impairment and 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  For the period from June 13, 2008, PTSD has been manifested 
by no more than severe impairment of social and industrial 
adaptability or occupational and social impairment, with 
deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to June 13, 2008 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1991); 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation in excess of 70 percent for 
PTSD from June 13, 2008 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1991); 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection for PTSD.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding the above, by letter dated in October 2005 the 
Veteran was notified of the evidence that was needed to 
substantiate his claim for an increased evaluation; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120- 21 (2004) (Pelegrini II).  Additionally, the Board 
notes that a March 2006 letter contains notice concerning how a 
disability rating and an effective date for the award of benefits 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims folder.  
The RO made efforts but was unsuccessful with obtaining the 
Veteran's Social Security Administration (SSA) records.  The 
claims folder contains a memorandum addressing formal findings on 
the unavailability of the SSA records.  The Veteran was examined 
by VA in August and September 1991, June 1993 and August 1997.  
The Veteran failed to report to subsequent VA examinations 
scheduled in March and December 2005, and June 2008 to assess the 
severity of his service-connected PTSD.  The Board observes that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it 
is incumbent upon the Veteran to submit to a VA examination if he 
is applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He 
must be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  38 C.F.R. § 3.326(a).  The Veteran 
has not satisfied his responsibilities in the development of his 
claim for an increased evaluation for PTSD.  In light of the 
foregoing, the Board finds that no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Evaluation -- PTSD

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with the 
Veteran's claim on appeal, where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A.  For the period prior to June 13, 2008

The Veteran was originally granted service connection for PTSD in 
a June 2003 Board decision.  By rating decision of October 2003, 
the RO assigned a 30 percent evaluation under Diagnostic Code 
9411, effective January 7, 1991.  The Veteran timely appealed.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, VA's Schedule for Rating Disabilities 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Where a law or regulation changes after the 
claim has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
Veteran applies unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected PTSD under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  However, the Veteran does get the 
benefit of having both the former and revised regulations 
considered for the period after the change was made.  See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; 65 Fed. Reg. 
33422 (2000).  The Veteran has been provided notice of both the 
old and new regulations.  Thus, the Board finds that it may 
proceed with a decision on the merits of the Veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. 
App. 384, 393-394(1993).

Before November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders (VA Schedule) read as follows:

A 30 percent rating was assigned for "definite" social and 
industrial impairment.  A 50 percent rating was assigned for 
"considerable" impairment of social and industrial adaptability.  
A 70 percent rating was assigned for severe impairment of social 
and industrial adaptability.  A 100 percent rating was assigned 
when the attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in the 
community; or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the Veteran was 
demonstrably unable to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement that 
the Board articulate "reasons or bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel for VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large." VA O.G.C. 
Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, 
the term "considerable," as used in 38 C.F.R. § 4.132 to describe 
the criterion for a 50 percent evaluation, was defined to 
describe a "rather large," degree of strength or intensity.  Id., 
at 5.  VA, including the Board, is bound by this interpretation 
of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of only 
one of the criteria listed for a 100 percent rating in Diagnostic 
Code 9411 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, a 30 percent evaluation is 
assignable for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

A 50 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable 
with total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household) but generally functioning pretty 
well, has some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), of the American Psychiatric Association.

Upon review of the evidence, the Board finds that the Veteran's 
service-connected psychiatric disability does not more nearly 
approximate the criteria for an initial rating in excess of 30 
percent prior to June 13, 2008.  According to VA treatment 
records dated from 1990 to 1997 the Veteran received periodic 
treatment for psychiatric problems.  In a December 1990 VA 
outpatient clinic report it was noted that the Veteran had no 
history of prior psychiatric treatment.  He presented with marked 
isolation, anxiety and depression.  Hospitalization was 
recommended but the Veteran refused.  On examination the Veteran 
was well-groomed, alert, logical and coherent.  It was noted that 
he exhibited marked tension, and cold clammy hands.  He presented 
an image of a "volcano about to erupt[.]"  He had clenched 
fists, silent tears and he stared straight ahead or at his shoe-
tops.  He was not comfortable and he avoided talking about 
anything.  There was no evidence of hallucinations or delusions 
and he denied suicidal ideations.  He was diagnosed with PTSD and 
major depression.

On a VA psychological examination in August 1991 it was noted 
that the Veteran was seen alone and that his hostility and 
resistance to testing was so intense that the tests could not be 
carried out.  The examiner resorted to an interview with the 
Veteran's wife, who stated that the Veteran was always 
aggressive, isolative with insomnia, and he usually locks himself 
in his room.  The examiner noted that diagnostically the case was 
unclear because of the Veteran's hostility and non-compliance 
with testing.  From the Veteran's behavior and his wife's 
information, the examiner noted that the Veteran did have many of 
the symptoms often present in PTSD, but schizoid and borderline 
personality disorder were also possible, however, due to little 
test data this could not be confirmed.  The examiner further 
commented that if the Veteran commits himself to completing the 
tests he could be re-examined but a similar reaction on the 
Veteran's part was probable.  The examiner opined that the 
Veteran was very affected and basically non-functional.  He 
further opined that the Veteran was aggressive, isolated and 
paranoid.  

On VA psychiatric examination in September 1991, a board of two 
psychiatrists reported that they reviewed the Veteran's claims 
folder and copies of medical records.  It was noted that the 
Veteran was very clear in stating that he could not talk about 
certain things that happened to him in Vietnam and that he had 
told his doctor, whom he sees on an outpatient basis.  On 
objective observation it was noted that the Veteran's affect was 
adequate to the emotional content.  His mood was very angry and 
restless.  He was oriented in person, place and time.  His memory 
was very well-preserved and organized.  Intellectual functioning 
was maintained.  However, the examiners noted that the Veteran's 
judgment was rather poor and his insight was definitely very 
poor.  The diagnoses included impulse control disorder secondary 
to borderline personality disorder with strong schizoid features.  
It was also noted that although the Veteran had some features of 
PTSD, the symptoms were not enough to fulfill the diagnostic 
criteria for a diagnosis of PTSD.

On VA examination in June 1993 it was noted that the Veteran 
looked cooperative this time and his expression was relevant and 
coherent.  He was not very spontaneous.  There was no thought 
disorder detected but there was a rather referential persecutory 
ideation.  It was noted that the Veteran projects a person who 
likes to be isolated.  He admitted to strong dependency on 
medication.  It was further noted that the Veteran seemed to 
tolerate little and becomes explosive.  He was oriented in the 
three spheres.  His memory was preserved and retention was fairly 
good.  His judgment was preserved.  He differentiated well 
between right and wrong.  The diagnoses included impulse control 
disorder secondary to borderline personality disorder with strong 
schizoid features.  His highest level of adaptive functioning per 
year was indicated as poor.  VA examiner noted that the Veteran 
was considered with a strong dependency on medication and became 
quite violent, which was typical of a withdrawal syndrome.  The 
examiner also noted that there was no clinical evidence of a PTSD 
diagnosis detected during the examination.  

On VA examination in August 1997 a board of three psychiatrists 
evaluated the medical record and claims folder and examined the 
Veteran directly.  The Veteran stated that he could not control 
himself, and he does not like to socialize or communicate with 
people, and that the only person he communicates with is his 
mother.  He reported that he had a lot of difficulty maintaining 
a steady job after service and stated that he has not worked 
since about 1990.  He stated that he had mostly worked as a 
handyman in different things including painting and working in 
factories.  On examination it was noted that the Veteran was 
well-developed, well-nourished, appropriately dressed, clean, 
neat, carried himself appropriately and was in good contact.  It 
was further noted that the Veteran was very evasive, angry, 
hostile, and admitted to having difficulties with people in 
authority.  It was noted that the Veteran's conversation was 
coherent and relevant and the examiners felt there was "a strong 
paranoid thinking and ideation."  The Veteran expressed his 
tendency to be isolated.  The examiners did not consider him to 
be overtly delusional and there was no evidence of actively 
hallucinating.  He was well oriented in the three spheres.  His 
memory was clear.  During the examination the Veteran tried to 
maintain distance and to avoid interference with his personal 
feelings.  He tried to give the impression that everybody is 
afraid of him.  There were no overt depressive signs detected and 
no looseness of associations; judgment was preserved.  It was 
noted that he differentiated well between right and wrong.  The 
diagnoses included anxiety disorder and borderline personality 
disorder with strong paranoid features.  His GAF score was 
reported to be 51 to 60.  The board of three psychiatrists found 
that there was no evidence in the clinical history or mental 
exploration to meet the criteria for a PTSD diagnosis.  

In April 1998 the Veteran was seen at VA Medical Center (MC) by a 
psychologist for a psychotherapy evaluation.  It was noted that 
reportedly the Veteran had been increasingly irritable and 
socially isolated, with a very hostile attitude and was creating 
family turmoil.  The Veteran reported that he did not know the 
reason for the appointment and that he only came because he 
thought it was "C&P related."  It was noted that during the 
interview his attitude was hostile and very guarded.  He admitted 
to irritability and social isolation, but stated that he did not 
think that anything could be done about it.  The psychologist 
noted that the Veteran was found to be logical and coherent and 
oriented times three.  He noted further that given that the 
Veteran was very uncooperative, a full mental status examination 
was not possible.  VA compensation examinations were scheduled in 
March and December 2005, and June 2008 and the Veteran failed to 
report to any of the examinations.

In a November 2005 VA Social Work Social and Industrial Survey 
report, the social worker noted she was unable to assess the 
Veteran because he refused the interview.  At that visit to the 
Veteran's residence, the social worker had a face-to-face 
interview with the Veteran's wife and other family members were 
interviewed via telephone.  In a summary of the information 
gathered from the Veteran's wife and other family members, the 
social worker noted that this was a case of a Vietnam Veteran 
with a diagnosis of PTSD who made efforts to adjust to civilian 
life after the war.  She concluded that due to mental conditions 
associated with his war experience, he is totally disabled and 
unable to engage in gainful activities.  

In June 2008 the same VA social worker who conducted the November 
2005 social and industrial survey, repeated similar actions in 
her attempt to interview the Veteran regarding social and 
industrial impairment.  Again, the social worker was unable to 
assess the Veteran because he would not make himself available 
for the interview.  The social worker received information about 
the Veteran from his neighbor and interviewed the Veteran's wife.  
The Veteran's wife informed the social worker that the Veteran's 
mental conditions had worsened since her [social worker's] 
previous visit.  The Veteran's wife also stated that the Veteran 
does not speak to anybody and only answers her [his wife's] 
direct questions with monosyllables and gets angry if pressured.  
Based on the interview of the Veteran's wife, the social worker 
concluded that the Veteran's mental and physical conditions 
worsened and the Veteran is extremely impaired for industrial and 
social interaction due to his PTSD.

Although the above medical evidence beginning in 1990 shows 
psychiatric disability with definite social and 
industrial/occupational impairment, as indicated by the Veteran's 
current 30 percent evaluation, the preponderance of the evidence 
is against the assignment of an evaluation in excess of 30 
percent prior to June 13, 2008.  The evidence does not reflect 
considerable impairment in the Veteran's ability to establish or 
maintain effective or favorable relationships with people nor 
considerable industrial impairment, which is required for the 
next higher rating of 50 percent.  The Veteran's symptoms of 
isolation, poor judgment and insight as well as diagnoses of 
borderline personality disorder and impulse control disorder more 
nearly approximate the criteria for a 30 percent disability 
evaluation under the regulations prior to the amendment.  

Moreover, the Veteran does not meet the criteria for a disability 
evaluation in excess of 30 percent under the amended version of 
the regulations.  The manifestations of PTSD do not approximate 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, which is 
required for the next higher rating of 50 percent.  The Veteran's 
GAF score was reported at 51 to 60 on VA examination by a three 
board panel of psychiatrists in August 1997.  As noted above, a 
GAF score of 51-60 is indicative of moderate difficulty in social 
or occupational functioning.  That board of psychiatrists found 
that there was no evidence in the clinical history or mental 
exploration to meet the criteria for a PTSD diagnosis.

The Board finds the 1997 examination by the board of 
psychiatrists to be of great probative value as the examiners 
reviewed the claims folder and interviewed the Veteran as well as 
conducted a detailed physical examination.  In addition, there is 
no indication that the VA examiners were not aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).

During an April 1998 VAMC psychotherapy evaluation, the 
psychologist was unable to conduct a full mental status 
examination because the Veteran was uncooperative.  However the 
psychologist did find the Veteran to be logical and coherent and 
oriented times three.  Moreover, the Board notes that the 
November 2005 VA Social Work Social and Industrial Survey report 
that described the Veteran to be totally disabled and unable to 
engage in gainful activities lack probative value as the social 
worker never saw or personally interviewed the Veteran to obtain 
a first-hand account of his social and occupational status.  
Furthermore, three psychiatric examinations were scheduled to 
assess the current level of severity of the Veteran's service-
connected PTSD but the Veteran failed to report for any of the 
examinations.  The Veteran has not received recent treatment for 
PTSD or been hospitalized for PTSD or other disability.  The 
available evidence does not establish that a higher level of 
disability exists.  Based on the foregoing, an initial increased 
evaluation in excess of 30 percent for the service-connected PTSD 
prior to June 13, 2008, under both the old and new criteria is 
denied.

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims for an evaluation in 
excess of 30 percent for the service-connected PTSD prior to June 
13, the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  For the Period from June 13, 2008

The Board finds that the Veteran's service-connected PTSD does 
not more nearly approximate the criteria for an evaluation in 
excess of 70 percent for the period from June 13, 2008.  The 
evidence of record has not shown that the Veteran's 
psychoneurotic symptoms are totally incapacitating to the extent 
of bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions of 
aggressive energy in a profound retreat from mature behavior, or 
the Veteran was demonstrably unable to obtain or retain 
employment; or that he experiences total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The evidence shows that on examination during a VA outpatient 
clinic visit in December 1990 the Veteran presented well-groomed, 
alert, logical and coherent, despite observations that he was 
anxious and depressed and preferred to isolate himself.  At that 
time there was also no evidence of hallucinations, delusions or 
suicidal ideations.  In August 1991 VA examination was attempted 
but testing was not completed due to the Veteran's hostility and 
resistance to testing.  VA examiners in September 1991, June 1993 
and August 1997 essentially found that the Veteran's symptoms did 
not meet the criteria for a PTSD diagnosis.  While
VA examination in September 1991 revealed the Veteran's mood was 
very angry and restless and he showed poor judgment and insight, 
he was also noted to be oriented in person, place and time.  His 
memory was well-preserved and organized, and his intellectual 
functioning was maintained.  In addition, VA examiner in June 
1993 also noted that the Veteran was oriented in the three 
spheres, his memory was preserved and retention was fairly good 
and his judgment was preserved.  It was also noted that the 
Veteran projected a person that likes to be isolated; and he was 
reported to have a poor adaptive functioning level.  On VA 
examination in August 1997 the Veteran's GAF score was from 51 to 
60, which is indicative of moderate symptoms.  In an April 1998 
VAMC medical report by a VA psychologist, the Veteran was found 
to be logical and coherent and oriented times three, 
notwithstanding his guarding and hostile attitude and his 
uncooperativeness at the interview.  

The Board finds the VA examinations adequate for evaluation 
purposes. Specifically, VA examinations in September 1991, June 
1993 and August 1997 the examiners reviewed the claims folder and 
each examiner interviewed the Veteran as well as conducted a 
detailed physical examination.  In addition, there is no 
indication that the VA examiners were not aware of the Veteran's 
past medical history or that they misstated any relevant fact.  
Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120.

November 2005 and June 2008 VA Social Work Social and Industrial 
Survey reports that essentially describe the Veteran to be 
extremely impaired for industrial and social interaction are not 
based on psychological testing, mental status interview or even 
personal observation by the clinician offering the opinion.   
There has not even been any medical evidence showing that the 
Veteran is unable to report for an examination.  The Board finds 
that the reports by the social worker are not as probative as 
earlier VA examinations conducted by mental health professionals 
who actually interviewed and observed the Veteran.  

For the foregoing reasons, the Board finds that an evaluation 
greater than 70 percent is not warranted for the period from June 
13, 2008.  In reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim and the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.



III.  Other Considerations

The Board observes that consideration must be given to whether a 
higher evaluation is warranted at any point during the pendency 
of the Veteran's claim based upon the guidance of the Court in 
Fenderson, 12 Vet. App. 119 and Hart, 21 Vet. App. 505. In the 
present case, the Board finds that staged ratings have been 
applied appropriately.

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) for the Veteran's service-connected PTSD.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as marked 
inference with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  Id.

The Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  The evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable in the present case, and referral for consideration 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  The Veteran has not been hospitalized recently for 
treatment of PTSD and though he reportedly is not working, 
exhibited psychiatric symptomatology (though not up-to-date- due 
to his failure to report for examinations) is not such to 
preclude him from working.  

The Court has also recently held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for which 
an increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

In this case, both the Veteran and the evidence of record 
reasonably raises the question of entitlement to a TDIU, as the 
Veteran has stated that he has been unemployed since the 1990's.  
However, as discussed, the most recent psychiatric evaluations of 
the Veteran have not demonstrated symptomatology sufficient to 
preclude him from working.  As noted above, the November 2005 and 
June 2008 social and industrial surveys concluded the Veteran was 
unable to work without ever seeing or speaking to the Veteran to 
obtain information about his current unemployability status.  
Furthermore, the Veteran has refused examination by VA on three 
occasions and the available clinical record does not reflect 
symptoms sufficient to preclude employment.  When examined in 
1997 and 1998, he exhibited mostly moderate symptoms and though 
uncooperative, logical and well oriented.  Based on the available 
evidence of record, it is not shown that he is unemployable due 
solely to service-connected disability.  In light of the 
Veteran's refusal to cooperate with health care and other 
professionals and his failure to report to three scheduled VA 
examinations, it is unlikely that, if another examination is 
scheduled, he would report.  Thus, the Board finds it unnecessary 
to remand the issue of a TDIU to the RO for its consideration.  
Id.



(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial increased evaluation in excess of 30 
percent for PTSD prior to June 13, 2008 is denied.

Entitlement to an increased evaluation in excess of 70 percent 
for PTSD from June 13, 2008 is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


